Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on October 12, 2017,
by and between OPTINOSE US, INC., a Delaware corporation (the “Company”), and
Thomas E. Gibbs (“Executive”).

 

WHEREAS, Executive currently serves as the Chief Commercial Officer of the
Company pursuant to that certain Letter Agreement entered into between Executive
and the Company, dated September 15, 2016 (the “Existing Agreement”); and

 

WHEREAS, the Company and Executive desire to enter into this Agreement to
replace the Existing Agreement in its entirety and to set forth the terms and
conditions for the continued employment relationship of Executive with the
Company.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:

 

1.                                      Term.  Subject to the terms and
provisions of this Agreement, this Agreement shall be effective upon the closing
of the OptiNose, Inc. initial public offering of its common stock, and shall
continue until Executive’s employment with the Company is terminated by the
Company or by Executive.  At all times, Executive’s employment with the Company
is “at-will,” which means that Executive’s employment with the Company may be
terminated at any time by the Company with or without “Cause” or by Executive
with or without “Good Reason” (as each such term is defined below).

 

2.                                      Title, Duties and Responsibilities.
While Executive is employed by the Company, Executive will serve as the Chief
Commercial Officer of OptiNose, Inc. and will report to the President and the
Chief Executive Officer of OptiNose, Inc.  Executive will have such duties and
responsibilities that are commensurate with Executive’s position and such other
duties and responsibilities as are from time to time assigned to Executive by
the President or the Chief Executive Officer or the Board of Directors of the
OptiNose, Inc. (the “Board”).  While Executive is employed by the Company,
Executive will devote Executive’s full business time, energy and skill to the
performance of Executive’s duties and responsibilities hereunder. Executive will
not be permitted to engage in other activities that interfere with Executive’s
performance of his duties under this Agreement, conflict with the business of
the Company or violate any provisions of Section 8 herein.  Executive shall, if
requested by the Board, also serve as an officer or director of any affiliate of
the Company for no additional compensation.  Executive’s place of employment
will be the Company’s offices in Yardley, Pennsylvania.

 

3.                                      Base Salary. While Executive is employed
by the Company, the Company will pay Executive a base annual salary (the “Base
Salary”) at the rate of $386,250 per year, paid in accordance with the usual
payroll practices of the Company.  Executive’s Base Salary shall be reviewed
periodically for potential increases pursuant to Company review policies
applicable to senior executives by the Compensation Committee of the Board (the
“Compensation Committee”) or the Board.

 

1

--------------------------------------------------------------------------------


 

4.                                      Incentive Compensation.  Executive shall
participate in short-term and long-term incentive programs, including equity
compensation programs, established by the Company for its senior level
executives generally, at levels determined by the Board or the Compensation
Committee.  Executive’s incentive compensation shall be subject to the terms of
the applicable plans and shall be determined based on Executive’s individual
performance and the Company’s performance as determined by the Board or the
Compensation Committee.  Any annual incentive compensation earned by Executive
shall be paid on or after January 1, but not later than March 15 of the fiscal
year following the fiscal year for which the annual incentive compensation is
earned.

 

(a)                                 Discretionary Bonus.  Executive will be
eligible to receive an annual target cash bonus of 45% of Executive’s Base
Salary (the “Target Annual Bonus”) (pro-rated for any portion of a year during
which Executive is not employed by the Company) at the discretion of the Board
or the Compensation Committee and contingent upon attainment of certain Company
milestones and/or individual objectives as determined by the Board or the
Compensation Committee.  The actual annual bonus payable for any given year, if
any, may be higher or lower than the Target Annual Bonus.  Payment of such bonus
is contingent upon continued employment with the Company at the time of payment
unless otherwise specified herein or in the terms pursuant to which such bonus
is granted. Executive’s Target Annual Bonus shall be reviewed periodically for
potential increases pursuant to Company review policies applicable to senior
executives by the Compensation Committee or the Board.

 

(b)                                 Equity Incentive Compensation.  Executive
shall be eligible to receive annual equity awards based on the Company’s and
Executive’s actual performance, as determined by the Board or the Compensation
Committee.  Each such equity award granted to Executive hereunder shall be
subject to the terms and conditions of the incentive plan pursuant to which it
is granted and such other terms and conditions as are established by the Board
or Compensation Committee and set forth in an award agreement evidencing the
grant of such equity award.

 

5.                                      Benefits and Fringes.

 

(a)                                 General. While Executive is employed by the
Company, Executive will be entitled to such benefits and fringes, if any, as are
generally provided from time to time by the Company to its senior level
executives, subject to the satisfaction of any eligibility requirements and any
other terms and conditions of the applicable plans or policies.

 

(b)                                 Vacation.  Executive will also be entitled
to 20 business days of annual paid vacation in accordance with the Company’s
vacation policies in effect from time to time, which may be taken at such times
as Executive elects with due regard to the needs of the Company.

 

(c)                                  Reimbursement of Business Expenses. Upon
presentation of appropriate documentation, Executive will be reimbursed in
accordance with the Company’s expense reimbursement policy for all reasonable
and necessary business expenses incurred in connection with the performance of
Executive’s duties and responsibilities hereunder.

 

2

--------------------------------------------------------------------------------


 

6.                                      Termination of Employment.

 

(a)                                 Any termination of Executive’s employment by
the Company or Executive (other than because of Executive’s death) shall be
communicated by a written notice of termination to the other party hereto in
accordance with the requirements of this Agreement.  Upon termination of
Executive’s employment with the Company, Executive shall be deemed to have
resigned from all positions that Executive holds as an officer or member of the
board of directors (or a committee thereof) of the Company or any of its
affiliates.

 

(b)                                 Termination upon Death. If Executive dies,
then Executive’s employment with the Company shall terminate as of the date of
Executive’s death, at which time all of Executive’s rights to compensation and
benefits under Sections 3, 4 and 5 herein or otherwise shall immediately
terminate, except that Executive’s heirs, personal representatives or estate
shall be entitled to the Accrued Benefits.  “Accrued Benefits” means: (a) any
accrued but unpaid portion of Executive’s compensation set forth in Section 3
above through the date of termination; (b) any accrued but unused vacation as of
the termination date; (c) any earned but unpaid bonus for which the performance
measurement period has ended prior to the termination date (e.g., if Executive’s
employment is terminated on February 1 and annual bonuses for the prior year
have not been paid as of his termination date, then Executive would be eligible
to receive his annual bonus for the prior year but not a bonus for the year in
which the termination occurs), provided, that the termination of Executive’s
employment is not for Cause or due to Executive’s voluntary resignation (other
than for Good Reason); (d) any amounts owing to Executive for reimbursements of
expenses properly incurred by Executive prior to the date of his termination of
employment and which are reimbursable in accordance with Section 5(c) above,
with all amounts owed under each of (a), (b) and (d) payable in a lump sum no
later than the Company’s first regularly scheduled payroll date that is at least
ten (10) days after the date of Executive’s termination of employment, and any
amount owed under (c) payable in a lump sum when such bonuses are paid to the
Company’s employees; and (e) any amounts that are vested benefits or that
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any other contract or agreement with the Company at or subsequent
to the date of termination, payable in accordance with such plan, policy,
practice or program or contract or agreement.

 

(c)                                  Termination upon Disability. “Disability”
means any physical or mental incapacity, illness or infirmity that prevents or
significantly restricts Executive from performing the normal duties of
Executive’s position on a full-time basis despite the provision, if requested,
of a reasonable accommodation as that term is defined in the American with
Disabilities Act. If Executive suffers a Disability and the Disability continues
for a continuous period of more than three months, then the Company shall have
the right to terminate Executive’s employment upon written notice to Executive,
at which time all of Executive’s rights to compensation and benefits under
Sections 3, 4 and 5 herein or otherwise shall immediately terminate, except that
Executive shall be entitled to the Accrued Benefits.

 

(d)                                 Termination by the Company for Cause. The
Company may, upon written notice to Executive, immediately terminate Executive’s
employment for Cause. “Cause” shall exist upon (i) Executive’s breach of any
fiduciary duty or material legal or contractual obligation to the Company or any
of its affiliates (including, without limitation, pursuant to a

 

3

--------------------------------------------------------------------------------


 

Company or affiliate policy or the restrictive covenants set forth in Section 8
of this Agreement or any other applicable restrictive covenants between
Executive and the Company or any of its affiliates), (ii) Executive’s failure to
follow the reasonable instructions of the President, the Chief Executive Officer
or the Board (other than as a result of total or partial incapacity due to
physical or mental illness), which failure, if curable, is not cured within 30
days after notice to Executive specifying in reasonable detail the nature of
such breach, or, if cured, recurs within 90 business days, (iii) Executive’s
gross negligence, willful misconduct, fraud, insubordination, acts of dishonesty
or conflict of interest relating to the Company or any of its affiliates, or
(iv) Executive’s commission of any misdemeanor which has a material impact on
the affairs, business or reputation of the Company or any of its affiliates or
Executive’s indictment for, or plea of nolo  contendere to, a crime constituting
a felony under the laws of the United States or any state thereof. Upon a
termination of Executive’s employment for Cause, all of Executive’s rights to
compensation and benefits under Sections 3, 4 and 5 of this Agreement or
otherwise shall immediately terminate, except that Executive shall be entitled
to the Accrued Benefits.

 

(e)                                  Termination by the Company without Cause or
by Executive for Good Reason. Except as provided in Section 6(f) below, upon a
termination of Executive’s employment by the Company without Cause or by
Executive for Good Reason, Executive shall be entitled to receive the Accrued
Benefits and, subject to Executive’s execution and non-revocation of the release
described in Section 6(g) and Executive’s compliance with Executive’s
obligations under Section 8, the following severance payments and benefits
(collectively, the “Severance Benefits”):

 

(i)                                     an amount equal to nine (9) months of
Executive’s Base Salary at the rate in effect on the date of termination,
payable in substantially equal installments in accordance with the Company’s
normal payroll practices over the nine (9) month period following Executive’s
termination date, commencing on the first payroll date that occurs on or after
the Release Effective Date (as defined below), provided that the initial payment
will include a catch-up payment to cover the period between Executive’s
termination date and the date of such first payment and the remaining amounts
shall be paid over the remainder of such nine (9) month period;

 

(ii)                                  provided Executive and his eligible
dependents timely and properly elect to continue health care coverage under the
Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”), continued
participation by Executive and Executive’s eligible dependents in the standard
group medical, dental and vision plans of the Company as in effect from time to
time, on substantially the same terms and conditions as such benefits are
provided to employees during the applicable period, and reimbursement by the
Company of the monthly COBRA premium paid by Executive for him and his eligible
dependents for nine (9) months or, if earlier, until the date Executive is no
longer eligible to receive COBRA continuation coverage; provided, however, in
the event the Company determines that such provisions would subject Executive to
taxation under Section 105(h) of the Internal Revenue Code of 1986, as amended
(the “Code”), or otherwise violate any healthcare law or regulation, then, in
lieu of reimbursing Executive, the Company shall pay to Executive an amount
equal to the amount Executive would be required to pay for continuation of group
health coverage for Executive and his eligible dependents through an election
under COBRA for nine (9) months, which amount shall be paid in a lump sum at the
same time payments under Section 5(e)(i) commence and is intended to

 

4

--------------------------------------------------------------------------------


 

assist Executive with costs of health coverage, which Executive may (but is not
required to) obtain through an election to continue health care coverage under
COBRA; and

 

“Good Reason” shall mean, without Executive’s prior written consent, (i) a
material diminution in Executive’s position or duties, authority or
responsibilities including, without limitation, Executive ceasing to be an
“executive officer” (as defined under Rule 3b-7 of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)) of a company with a class of
securities registered under Section 12(b) of the Exchange Act; (ii) the
assignment to Executive of any duties materially inconsistent with the duties
and responsibilities of Chief Commercial Officer, (iii) a reduction by the
Company in Executive’s then-current Base Salary or Executive’s then-current
Target Annual Bonus unless the salaries and target annual bonuses for all other
senior executive officers are correspondingly and proportionately reduced by not
greater than 15% and such reduction continues for no more than 12 months;
(iv) Executive’s relocation to offices of the Company that are more than fifty
(50) miles from the Company’s offices in Yardley, Pennsylvania; or (v) any
action or inaction that constitutes a material breach of this Agreement by the
Company.  In order to invoke a termination for Good Reason, Executive must
deliver a written notice of the grounds for such termination within thirty (30)
days of the initial existence of the event giving rise to Good Reason and the
Company shall have thirty (30) days to cure the circumstances.  In order to
terminate Executive’s employment, if at all, for Good Reason, Executive must
terminate employment within sixty (60) days following the end of the cure period
if the circumstances giving rise to Good Reason have not been cured.

 

(f)                                   Termination by the Company without Cause
or by Executive for Good Reason Following a Change in Control.  Upon a
termination of Executive’s employment by the Company without Cause or by
Executive for Good Reason, in each case within twelve (12) months after a Change
in Control (as defined in the Company’s 2010 Stock Incentive Plan, as amended
and restated), Executive shall be entitled to receive the Accrued Benefits and,
subject to Executive’s execution and non-revocation of the release described in
Section 6(g) and Executive’s compliance with Executive’s obligations under
Section 8, the following severance payments and benefits (collectively, the
“Change in Control Severance Benefits”):

 

(i)                                     an amount equal to 100% of Executive’s
Base Salary at the rate in effect on the date of termination, payable in a
single-lump sum cash payment on the first payroll date that occurs on or after
the Release Effective Date;

 

(ii)                                  provided Executive and his eligible
dependents timely and properly elect to continue health care coverage under
COBRA, continued participation by Executive and Executive’s eligible dependents
in the standard group medical, dental and vision plans of the Company as in
effect from time to time, on substantially the same terms and conditions as such
benefits are provided to employees during the applicable period, and
reimbursement by the Company of the monthly COBRA premium paid by Executive for
him and his eligible dependents for twelve (12) months or, if earlier, until the
date Executive is no longer eligible to receive COBRA continuation coverage;
provided, however, in the event the Company determines that such provisions
would subject Executive to taxation under Section 105(h) of the Code, or
otherwise violate any healthcare law or regulation, then, in lieu of reimbursing
Executive, the Company shall pay to Executive the amount Executive would be
required to pay for continuation of group health coverage for Executive and his
eligible dependents through an

 

5

--------------------------------------------------------------------------------


 

election under COBRA for twelve (12) months, which amount shall be paid in a
lump sum at the same time payments under Section 5(f)(i) commence and is
intended to assist Executive with costs of health coverage, which Executive may
(but is not required to) obtain through an election to continue health care
coverage under COBRA; and

 

(iii)                               all of Executive’s then-outstanding equity
awards granted to Executive by the Company shall become immediately vested.

 

(g)                                  Payment to Executive of any Severance
Benefits or Change in Control Severance Benefits, as applicable, shall be
conditioned on Executive’s compliance with the requirements of Section 8 hereof
and Executive’s execution of a general release in favor of the Company and its
affiliates in substantially the form attached hereto as Exhibit A (the
“Release”) and the lapse of any revocation period specified therein with the
Release not having been revoked.  The Release shall be provided to Executive
within three (3) days of Executive’s termination of employment.  Executive will
forfeit all rights to the Severance Benefits and the Change in Control Severance
Benefits, as applicable, unless, within sixty (60) days of Executive’s
termination of employment, Executive executes and delivers the Release to the
Company and such Release has become irrevocable by virtue of the expiration of
the revocation period specified therein without the Release having been revoked
(the first such date, the “Release Effective Date”).  The Company’s obligation
to pay the Severance Benefits or the Change in Control Severance Benefits, as
applicable, is subject to the occurrence of the Release Effective Date, and if
the Release Effective Date does not occur, then the Company shall have no
obligation to pay such Severance Benefits or Change in Control Severance
Benefits, as applicable.  Notwithstanding anything contained herein to the
contrary, in the event that the period during which Executive may review and
revoke the Release begins in one calendar year and ends in the following
calendar year, any severance payments hereunder that constitute non-qualified
deferred compensation subject to Section 409A of the Code shall be paid to
Executive no earlier than January 1 of the second calendar year.

 

7.                                      Section 280G.

 

(a)                                 Executive shall bear all expense of, and be
solely responsible for, any excise tax imposed by Section 4999 of the Code (such
excise tax being the “Excise Tax”); provided, however, that any payment or
benefit received or to be received by Executive, whether payable under the terms
of this Agreement or any other plan, arrangement or agreement with Company or an
affiliate of Company (collectively, the “Payments”) that would constitute a
“parachute payment” within the meaning of Section 280G of the Code, shall be
reduced to the extent necessary so that no portion thereof shall be subject to
the Excise Tax, but only if, by reason of such reduction, the net after-tax
benefit Executive receives shall exceed the net after-tax benefit that Executive
would receive if no such reduction was made.

 

(b)                                 The “net after-tax benefit” shall mean
(i) the Payments which Executive receives or is then entitled to receive from
the Company that would constitute “parachute payments” within the meaning of
Section 280G of the Code, less (ii) the amount of all federal, state and local
income and employment taxes payable by Executive with respect to the foregoing
calculated at the highest marginal income tax rate for each year in which the
foregoing shall be paid to Executive (based on the rate in effect for such year
as set forth in the Code as in effect at

 

6

--------------------------------------------------------------------------------


 

the time of the first payment of the foregoing), less (iii) the amount of Excise
Tax imposed with respect to the payments and benefits described in (b)(i) above.

 

(c)                                  All determinations under this Section 7
will be made by an accounting firm or law firm (the “280G Firm”) that is
mutually agreed to by Executive and the Company prior to a change in ownership
or control of a corporation (within the meaning of Treasury regulations under
Section 280G of the Code).  The 280G Firm shall be required to evaluate the
extent to which payments are exempt from Section 280G of the Code as reasonable
compensation for services rendered before or after the Change in Control.  All
fees and expenses of the 280G Firm shall be paid solely by the Company.  The
Company will direct the 280G Firm to submit any determination it makes under
this Section 7 and detailed supporting calculations to both Executive and the
Company as soon as reasonably practicable.

 

(d)                                 If the 280G Firm determines that one or more
reductions are required under this Section 7, such Payments shall be reduced in
the order that would provide Executive with the largest amount of after-tax
proceeds (with such order, to the extent permitted by Sections 280G and 409A of
the Code, designated by Executive, or otherwise determined by the 280G Firm) to
the extent necessary so that no portion thereof shall be subject to the Excise
Tax, and the Company shall pay such reduced amount to Executive. Executive shall
at any time have the unilateral right to forfeit any equity award in whole or in
part.

 

(e)                                  As a result of the uncertainty in the
application of Section 280G of the Code at the time that the 280G Firm makes its
determinations under this Section 7, it is possible that amounts will have been
paid or distributed to Executive that should not have been paid or distributed
(collectively, the “Overpayments”), or that additional amounts should be paid or
distributed to Executive (collectively, the “Underpayments”). If the 280G Firm
determines, based on either the assertion of a deficiency by the Internal
Revenue Service against Executive or the Company, which assertion the 280G Firm
believes has a high probability of success or is otherwise based on controlling
precedent or substantial authority, that an Overpayment has been made, Executive
must repay the Overpayment to the Company, without interest; provided, however,
that no loan will be deemed to have been made and no amount will be payable by
Executive to the Company unless, and then only to the extent that, the deemed
loan and payment would either reduce the amount on which Executive is subject to
tax under Section 4999 of the Code or generate a refund of tax imposed under
Section 4999 of the Code. If the 280G Firm determines, based upon controlling
precedent or substantial authority, that an Underpayment has occurred, the 280G
Firm will notify Executive and the Company of that determination, and the
Company will promptly pay the amount of that Underpayment to Executive without
interest.

 

(f)                                   Executive and the Company will provide the
280G Firm access to and copies of any books, records, and documents in their
possession as reasonably requested by the 280G Firm, and otherwise cooperate
with the 280G Firm in connection with the preparation and issuance of the
determinations and calculations contemplated by this Section 7.  For purposes of
making the calculations required by this Section 7, the 280G Firm may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code.

 

7

--------------------------------------------------------------------------------


 

8.                                      Covenants.

 

(a)                                 Non-Competition. So long as Executive is
employed by the Company under this Agreement and for the 9-month period
following the termination of Executive’s employment with the Company for any
reason (the “Restricted Period”), Executive agrees that Executive will not,
directly or indirectly, without the prior written consent of the Company, engage
in Competition with the Company or any of its affiliates (collectively, the
“Employer”). “Competition” means participating, directly or indirectly, as an
individual proprietor, partner, stockholder, officer, employee, director, joint
venturer, investor, lender, consultant or in any other capacity whatsoever in
any business or venture that competes with any business that the Employer is
engaged in as of the date of Executive’s termination of employment with the
Company or is actively planning to engage in as of the date of Executive’s
termination of employment with the Company. Notwithstanding the foregoing, after
Executive’s termination of employment, employment by or consultation for a
publicly traded company that derives less than five percent (5%) of its net
revenues from activities that compete with business that the Employer engages
in, shall not constitute Competition so long as Executive does not provide
employment or consulting services to the business segment of such publicly
traded company that engages in such competitive activities. Executive is
entering into this covenant not to compete in consideration of the agreements of
the Company in this Agreement, including but not limited to, the agreement of
the Company to provide the severance and other benefits to Executive upon a
termination of employment pursuant to Sections 6(e) and (f) hereof, as
applicable.

 

(b)                                 Confidentiality. Executive agrees that
Executive will not, directly or indirectly, use, make available, sell, disclose
or otherwise communicate to any person or entity, other than in the course of
Executive’s assigned duties hereunder and for the benefit of the Employer,
either while Executive is employed by the Company hereunder or at any time
thereafter, any business and technical information or trade secrets, nonpublic,
proprietary or confidential information, knowledge or data relating to the
Employer whether the foregoing will have been obtained by Executive during
Executive’s employment hereunder or otherwise. The foregoing will not apply to
information that (i) was known to the public prior to its disclosure to
Executive; (ii) becomes generally known to the public or in the Employer’s
industry subsequent to disclosure to Executive through no wrongful act by
Executive or any of Executive’s representatives; or (iii) Executive is required
to disclose by applicable law, regulation or legal process (provided that
Executive provides the Company with prior notice of the contemplated disclosure
and cooperates at the Company’s cost with the Company in seeking a protective
order or other appropriate protection of such information). The Company and
Executive acknowledge that, notwithstanding anything to the contrary contained
in this Agreement, pursuant to 18 USC § 1833(b), an individual may not be held
liable under any criminal or civil federal or state trade secret law for
disclosure of a trade secret: (i) made in confidence to a government official,
either directly or indirectly, or to an attorney, solely for the purpose of
reporting or investigating a suspected violation of law or (ii) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  The Company and Executive further acknowledge that an individual
suing an employer for retaliation based on the reporting of a suspected
violation of law may disclose a trade secret to his attorney and use the trade
secret information in the court proceeding, so long as any document containing
the trade secret is filed under seal and the individual does not disclose the
trade secret except pursuant to court order.

 

(c)                                  Non-Solicitation of Customers. Executive
agrees that during the Restricted Period, Executive will not, directly or
indirectly, solicit or influence, or attempt to

 

8

--------------------------------------------------------------------------------


 

solicit or influence, customers of the Employer to purchase goods or services
then sold by the Employer from any other person or entity.

 

(d)                                 Non-Solicitation of Suppliers. Executive
agrees that during the Restricted Period, Executive will not, directly or
indirectly, solicit or influence, or attempt to solicit or influence, the
Company’s suppliers to provide goods or services then provided to the Employer
to any other person or entity in Competition with the Employer.

 

(e)                                  Non-Solicitation of Employees. Executive
recognizes that Executive will possess confidential information about other
employees of the Employer relating to their education, experience, skills,
abilities, compensation and benefits, and inter-personal relationships with
customers of the Employer.  Executive recognizes that the information Executive
possesses and will possess about these other employees is not generally known,
is of substantial value to the Employer in developing its business and in
securing and retaining customers, and has been and will be acquired by Executive
because of Executive’s business position with the Employer. Executive agrees
that, during the Restricted Period, Executive will not, (x) directly or
indirectly, individually or on behalf of any other person or entity solicit or
recruit any employee of the Employer to leave such employment for the purpose of
being employed by, or rendering services to, Executive or any person or entity
unaffiliated with the Employer, or (y) convey any such confidential information
or trade secrets about other employees of the Employer to any person or entity
other than in the course of Executive’s assigned duties hereunder and for the
benefit of the Employer.  Notwithstanding the foregoing, the Company agrees that
hiring any employee of the Employer who responds to a general advertisement for
employment that was not specifically directed at the employees of the Employer
shall not be deemed a violation of this Section 8(e).

 

(f)                                   Non-Disparagement. Executive agrees that
Executive will not, nor will Executive induce others to, Disparage the Employer
or any of their past or present officers, directors, employees or products. 
Similarly, the directors and senior executives of the Employer will not, nor
will they induce others to, Disparage Executive.  “Disparage” will mean making
comments or statements to the press, the Employer’s employees or any individual
or entity with whom Executive or the Employer, as applicable, has a business
relationship that would adversely affect in any manner, as applicable: (i) the
conduct of the business of the Employer (including, without limitation, any
products or business plans or prospects); (ii) the business reputation of the
Employer, or any of their products, or their past or present officers, directors
or employees; or (iii) the business reputation of Executive.

 

(g)                                  Inventions.

 

(i)                                     Executive acknowledges and agrees that
all trade secrets, mask works, concepts, drawings, materials, documentation,
procedures, diagrams, specifications, models, processes, formulae, source and
object codes, data, programs, know-how, designs, techniques, ideas, methods,
inventions, discoveries, improvements, work products, developments or other
works of authorship (“Inventions”), whether patentable or unpatentable, (x) that
relate to Executive’s work with the Employer, made, developed or conceived by
Executive, solely or jointly with others or with the use of any of the
Employer’s equipment, supplies, facilities or trade secrets or (y) suggested by
any work that Executive performs in connection with the

 

9

--------------------------------------------------------------------------------


 

Employer, either while performing Executive’s duties with the Employer or on
Executive’s own time, but only insofar as the Inventions are related to
Executive’s work as an employee of the Employer (collectively, “Company
Inventions”), will belong exclusively to the Company (or its designee), whether
or not patent applications are filed thereon. Executive will keep full and
complete written records (the “Records”), in the manner prescribed by the
Employer, of all Company Inventions, and will promptly disclose all Company
Inventions completely and in writing to the Company. The Records will be the
sole and exclusive property of the Company, and Executive will surrender them
upon the termination of Executive’s employment, or upon the Company’s request.
Executive hereby assigns to the Company (or its designee) the Company Inventions
including all rights in and to any related patents and other intellectual
property that may issue thereon in any and all countries, whether during or
subsequent to Executive’s employment with the Employer, together with the right
to file, in Executive’s name or in the name of the Company (or its designee),
applications for patents and equivalent rights (the “Applications”). Executive
will, at any time during and subsequent to Executive’s employment with the
Employer, make such applications, sign such papers, take all rightful oaths, and
perform all acts as may be requested from time to time by the Company with
respect to the Company Inventions and the underlying intellectual property.
Executive will also execute assignments to the Company (or its designee) of the
Applications, and give the Company and its attorneys all reasonable assistance
(including the giving of testimony) to obtain the Company Inventions and the
underlying intellectual property for its benefit, all without additional
compensation to Executive from the Company, but entirely at the Company’s
expense.

 

(ii)                                  In addition, the Company Inventions will
be deemed “work made for hire”, as such term is defined under the copyright law
of the United States, on behalf of the Employer and Executive agrees that the
Company (or its designee) will be the sole owner of the Company Inventions, and
all underlying rights therein, in all media now known or hereinafter devised,
throughout the universe and in perpetuity without any further obligations or
compensation to Executive. If the Company Inventions, or any portion thereof,
are deemed not to be work made for hire, Executive hereby irrevocably conveys,
transfers, assigns and delivers to the Company (or its designee), all rights,
titles and interests, in all media now known or hereinafter devised, throughout
the universe and in perpetuity, in and to the Company Inventions, including
without limitation: (a) all of Executive’s rights, titles and interests in and
to any underlying intellectual property (and all renewals, revivals and
extensions thereof) related to the Company Inventions; (b) all rights of any
kind or any nature now or hereafter recognized, including without limitation,
the unrestricted right to make modifications, adaptations and revisions to the
Company Inventions, to exploit and allow others to exploit the Company
Inventions; and (c) all rights to sue at law or in equity for any infringement,
or other unauthorized use or conduct in derogation of the Company Inventions,
known or unknown, prior to the date hereof, including without limitation the
right to receive all proceeds and damages therefrom. In addition, Executive
hereby waives any so-called “moral rights” with respect to the Company
Inventions. Executive hereby waives any and all currently existing and future
monetary rights in and to the Inventions and all patents and other intellectual
property rights that may issue thereon, including, without limitation, any
rights that would otherwise accrue to Executive’s benefit by virtue of Executive
being an employee of or other service provider to the Employer.

 

10

--------------------------------------------------------------------------------


 

(iii)                               To the extent that Executive is unable to
assign any of Executive’s right, title or interest in any Company Invention
under applicable law, for any such Company Invention and the underlying
intellectual property rights, Executive hereby grants to the Company (or its
designee) an exclusive, irrevocable, perpetual, transferable, worldwide, fully
paid license to such Company Invention and the underlying intellectual property,
with the right to sublicense, use, modify, create derivative works and otherwise
fully exploit such Company Invention and the underlying intellectual property,
to assign this license and to exercise all rights and incidents of ownership of
the Company Invention.

 

(iv)                              To the extent that any of the Company
Inventions are derived by, or require use by the Employer of, any
works, Inventions, or other intellectual property rights that Executive owns,
which are not assigned hereby, Executive hereby grants to the Company (or its
designee) an irrevocable, perpetual, transferable, worldwide, non-exclusive,
royalty free license, with the right to sublicense, use, modify and create
derivative works using such works, Inventions or other intellectual property
rights, but only to the extent necessary to permit the Company to fully realize
their ownership rights in the Company Inventions.

 

(h)                                 Cooperation. Upon the receipt of notice from
the Company (including outside counsel), Executive agrees that while employed by
the Employer (for no additional compensation) and thereafter (for reasonable
compensation for Executive’s time), Executive will respond and provide
information with regard to matters in which Executive has knowledge as a result
of Executive’s employment with the Employer, and will provide reasonable
assistance to the Employer and its representatives in defense of any claims that
may be made against the Employer, and will assist the Employer in the
prosecution of any claims that may be made by the Employer, to the extent that
such claims may relate to the period of Executive’s employment with the Employer
(or any predecessor). Executive agrees to promptly inform the Company if
Executive becomes aware of any lawsuits involving such claims that may be filed
or threatened against the Employer. Executive also agrees to promptly inform the
Company (to the extent Executive is legally permitted to do so) if Executive is
asked to assist in any investigation of the Employer (or their actions),
regardless of whether a lawsuit or other proceeding has then been filed against
the Employer with respect to such investigation, and will not do so unless
legally required.

 

(i)                                     Return of Property. On the date of the
termination of Executive’s employment with the Company for any reason (or at any
time prior thereto at the Company’s request), Executive will return all property
belonging to the Employer (including, but not limited to, any Employer provided
laptops, computers, cell phones, wireless electronic mail devices or other
equipment, or documents and property belonging to the Employer).

 

(j)                                    Injunctive Relief. It is further
expressly agreed that the Employer will or would suffer irreparable injury if
Executive were to violate the provisions of this Section 8 and that the Employer
would by reason of such violation be entitled to injunctive relief in a court of
appropriate jurisdiction and Executive further consents and stipulates to the
entry of such injunctive relief in such court prohibiting Executive from
violating the provisions of this Section 8.

 

11

--------------------------------------------------------------------------------


 

(k)                                 Survival of Provisions. The obligations
contained in this Section 8 will survive the termination of Executive’s
employment with the Company and will be fully enforceable thereafter. If it is
determined by a court of competent jurisdiction in any state that any
restriction in this Section 8 is excessive in duration or scope or extends for
too long a period of time or over too great a range of activities or in too
broad a geographic area or is unreasonable or unenforceable under the laws of
that state, it is the intention of the parties that such restriction may be
modified or amended by the court to render it enforceable to the maximum extent
permitted by the law of that state or jurisdiction.

 

(l)                                     Prior Agreements. Executive represents
and warrants to the Company that there are no restrictions, agreements or
understandings whatsoever to which Executive is a party that would prevent or
make unlawful Executive’s execution of this Agreement or Executive’s employment
hereunder, is or would be inconsistent or in conflict with this Agreement or
Executive’s employment hereunder, or would prevent, limit or impair in any way
the performance by Executive of the obligations hereunder.

 

9.                                      Assignment; Third Party Beneficiaries.
Notwithstanding anything else herein, this Agreement is personal to Executive
and neither the Agreement nor any rights hereunder may be assigned by Executive.
The Company may assign the Agreement to an affiliate or to any acquiror of all
or substantially all of the assets of the Company.  The Employer shall require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Employer to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Employer would be required to perform it
if no such succession had taken place. Unless expressly provided otherwise,
“Employer” as used in this Agreement shall mean the Employer as defined in
Section 8(a) of this Agreement and any successor to its business and/or assets
as aforesaid. This Agreement will inure to the benefit of and be binding upon
the personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees, legatees and permitted assignees of the parties.
Executive acknowledges that this Agreement is intended to benefit the Company,
its shareholders, and its and their parents, affiliates, subsidiaries,
divisions, and related companies or entities, now existing or hereafter created.
Both Executive and the Company further acknowledge and agree that the intended
beneficiaries of this Agreement are entitled to enforce the provisions of this
Agreement by seeking injunctive relief or any other appropriate remedy.

 

10.                               Clawback/Recoupment.  Notwithstanding any
other provision in this Agreement to the contrary, any compensation paid to
Executive pursuant to this Agreement or any other agreement or arrangement with
the Company shall be subject to mandatory repayment by Executive to the Company
to the extent any such compensation paid to Executive is, or in the future
becomes, subject to (i) any “clawback” or recoupment policy applicable to
Executive that is adopted to comply with any applicable law, rule or regulation
(including stock exchange rule), or (ii) any law, rule or regulation (including
stock exchange rule) which imposes mandatory recoupment, under circumstances set
forth in such law, rule or regulation.

 

11.                               Arbitration; Attorneys’ Fees. Executive agrees
that all disputes and controversies arising under or in connection with this
Agreement, other than seeking injunctive or other equitable relief under
Section 8(j), will be settled by arbitration conducted before one (1)

 

12

--------------------------------------------------------------------------------


 

arbitrator mutually agreed to by the Company and Executive, sitting in
Philadelphia, Pennsylvania or such other location agreed to by Executive and the
Company, in accordance with the National Rules for the Resolution of Employment
Disputes of the American Arbitration Association then in effect; provided,
however, that if the Company and Executive are unable to agree on a single
arbitrator within 30 days of the demand by another party for arbitration, an
arbitrator will be designated by the Philadelphia Office of the American
Arbitration Association. The determination of the arbitrator will be final and
binding on Executive and the Company. Judgment may be entered on the award of
the arbitrator in any court having proper jurisdiction. Each party will bear
their own expenses of such arbitration, except that the prevailing party shall
be entitled to be indemnified for its reasonable attorneys’ fees and costs
incurred in enforcing the terms of this Agreement should the other party violate
any of its terms.

 

12.                               Indemnification. The Company and Executive
acknowledge that they have entered into an Indemnification Agreement, dated as
of October 2, 2017 (the “Indemnification Agreement”).

 

13.                               Governing Law. This Agreement and any other
document or instrument delivered pursuant hereto, and all claims or causes of
action that may be based upon, arise out of or relate to this Agreement will be
governed by, and construed under and in accordance with, the internal laws of
the State of Delaware, without reference to rules relating to conflicts of laws.

 

14.                               Withholding Taxes. The Company may withhold
from any and all amounts payable to Executive such federal, state and local
taxes as may be required to be withheld pursuant to any applicable laws or
regulations.

 

15.                               Notices. All notices and other communications
required or permitted hereunder or necessary or convenient in connection
herewith shall be in writing and shall be deemed to have been given when hand
delivered or three (3) days after being mailed by registered or certified mail
to Executive or the Company, as the case may be, at Executive’s address set
forth below or the Company’s address set forth below, or to such other names or
addresses as Executive or the Company, as the case may be, shall designate by
notice to each other person entitled to receive notices in the manner specified
in this Section (provided that notice of change of address shall be deemed given
only when received).

 

Company notices shall be delivered to:

 

OptiNose US Inc.
Attn: Chief Legal Officer
1020 Stony Hill Road
Third Floor, Suite 300
Yardley, PA 19067

 

Executive notices shall be delivered to such address as shall most currently
appear on the records of the Company.

 

16.                               Entire Agreement; Amendments. This Agreement
and the agreements referenced herein contain the entire agreement of the parties
relating to the subject matter hereof, and supersede in their entirety any and
all prior and/or contemporaneous agreements,

 

13

--------------------------------------------------------------------------------


 

understandings or representations relating to the subject matter hereof, whether
written or oral, including without limitation the Existing Agreement. No
amendments, alterations or modifications of this Agreement will be valid unless
made in writing and signed by the parties hereto.

 

17.                               Section Headings. The section headings used in
this Agreement are included solely for convenience and will not affect, or be
used in connection with, the interpretation of this Agreement.

 

18.                               Severability. The provisions of this Agreement
will be deemed severable and the invalidity of unenforceability of any provision
will not affect the validity or enforceability of the other provisions hereof No
failure to exercise, delay in exercising, or single or partial exercise of any
right, power or remedy by either party, and no course of dealing between the
parties, shall constitute a waiver of, or shall preclude any other or further
exercise of, any right, power or remedy.

 

19.                               Counterparts. This Agreement may be executed
in several counterparts (including via facsimile and/or .pdf), each of which
will be deemed to be an original but all of which together will constitute one
and the same instruments.

 

20.                               Section 409A.

 

(a)                                 The payments and benefits under this
Agreement are intended to comply with or be exempt from Section 409A of the
Code, and the regulations and guidance promulgated thereunder (collectively,
“Section 409A”) and this Agreement shall be interpreted and construed in a
manner intended to comply therewith.  For purposes of this Agreement, Executive
will be considered to have experienced a termination of employment only if
Executive has a “separation from service” with the Company and all of its
controlled group members within the meaning of Section 409A.  Whether Executive
has a separation from service will be determined based on all of the facts and
circumstances and in accordance with the guidance issued under Section 409A.

 

(b)                                 Each payment under this Agreement, including
each installment payment, shall be considered a separate and distinct payment. 
For purposes of this Agreement, each payment is intended to be excepted from
Section 409A to the maximum extent provided as follows:  (i) each payment made
within the applicable 2½ month period specified in Treas. Reg. §
1.409A-1(b)(4) is intended to be excepted under the short-term deferral
exception; (ii) post-termination medical benefits are intended to be excepted
under the medical benefits exception as specified in Treas. Reg.
§1.409A-1(b)(9)(v)(B); and (iii) to the extent payments are made as a result of
an involuntary separation, each payment that is not otherwise excepted under the
short-term deferral exception or medical benefits exception is intended to be
excepted under the involuntary pay exception as specified in Treas. Reg. §
1.409A-1(b)(9)(iii).  With respect to payments subject to Section 409A (and not
excepted therefrom), if any, it is intended that each payment is paid on a
permissible distribution event and at a specified time consistent with
Section 409A.  Neither the Company nor Executive shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required

 

14

--------------------------------------------------------------------------------


 

by Section 409A.  Executive shall have no right to designate the date or any
payment under this Agreement.

 

(c)                                  If Executive is a “specified employee” (as
that term is used in Section 409A and regulations and other guidance issued
thereunder) on the date of Executive’s separation from service, any benefits
payable under this Agreement that constitute non-qualified deferred compensation
subject to Section 409A shall be delayed until the earlier of (i) the first
business day following the six-month anniversary of the date of Executive’s
separation from service, or (ii) the date of Executive’s death, but only to the
extent necessary to avoid the adverse tax consequences and penalties under
Section 409A.  On the earlier of (x) the first business day following the
six-month anniversary of the date of Executive’s separation from service, or
(y) Executive’s death, the Company shall pay Executive (or Executive’s estate or
beneficiaries) a lump-sum payment equal to all payments delayed pursuant to the
preceding sentence.

 

(d)                                 If any of the reimbursements or in-kind
benefits provided for under this Agreement are subject to Section 409A, the
following rules shall apply: (i) in no event shall any such reimbursement be
paid after the last day of the taxable year following the taxable year in which
the expense was incurred; (ii) the amount of such reimbursable expenses
incurred, or the provision of in-kind benefits, in one tax year shall not affect
the expenses eligible for reimbursement or the provision of in-kind benefits in
any other tax year; and (iii) the right to such reimbursement for expenses or
provision of in-kind benefits is not subject to liquidation or exchange for any
other benefit.

 

(e)                                  Notwithstanding anything in
Section 6(f) hereof to the contrary, in the event that Executive is entitled to
the amount set forth in Section 6(f)(i) as a result of a termination of
Executive’s employment within twelve (12) months after the date of the Change in
Control, and such Change in Control does not constitute a change in ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company, within the meaning of Section 409A(a)(2)(A)(v) of
the Code and its corresponding regulations, and any portion of the severance
benefit payable to Executive pursuant to Section 6(e)(i) is deemed to constitute
deferred compensation subject to the requirements of Section 409A of the Code at
the time of Executive’s termination, then such portion that constitutes deferred
compensation shall reduce the amount that is paid in a lump sum as provided in
Section 6(f)(i) and such deferred compensation portion shall instead be paid in
substantially equal installments over the installment period as described in
Section 6(e)(i).

 

[Signature Page Follows]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

 

OPTINOSE US, INC.

 

 

 

 

 

By:

/s/ Peter K. Miller

 

 

Name: Peter K. Miller

 

 

Title: Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Thomas E. Gibbs

 

Thomas E. Gibbs

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE AGREEMENT

 

This RELEASE AGREEMENT (“Agreement”) made this [   ] day of [       ], [     ]
(the “Effective Date”), between OptiNose US, Inc. (including its successors and
assigns, the “Company”), and [    ] (“Executive”).

 

1.                                      Release.

 

a.                                      In consideration of the amounts to be
paid by the Company pursuant to the Employment Agreement entered into on [Date],
2017, by and between the Company and Executive (the “Employment Agreement”),
Executive, on behalf of himself and his heirs, executors, devisees, successors
and assigns, knowingly and voluntarily releases, remises, and forever discharges
the Company and its parents, subsidiaries or affiliates, together with each of
their current and former principals, officers, directors, shareholders, agents,
representatives and employees, and each of their heirs, executors, successors
and assigns (collectively, the “Releasees”), from any and all debts, demands,
actions, causes of action, accounts, covenants, contracts, agreements, claims,
damages, omissions, promises, and any and all claims and liabilities whatsoever,
of every name and nature, known or unknown, suspected or unsuspected, both in
law and equity (“Claims”), which Executive ever had, now has, or may hereafter
claim to have against the Releasees by reason of any matter or cause whatsoever
arising from the beginning of time to the time he signs this Agreement (the
“General Release”).  This General Release of Claims shall apply to any Claim of
any type, including, without limitation, any and all Claims of any type that
Executive may have arising under the common law, under the National Labor
Relations Act, Title VII of the Civil Rights Act of 1964, the Civil Rights Act
of 1991, the Older Workers Benefit Protection Act, the Americans With
Disabilities Act of 1967, the Family and Medical Leave Act of 1993, the Fair
Labor Standards Act, the Employee Retirement Income Security Act of 1974, the
Sarbanes-Oxley Act of 2002, each as amended, the Fair Credit Reporting Act, the
Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq., the Worker Adjustment and
Retraining Notification Act, 29 U.S.C. § 2101, et seq., the Equal Pay Act of
1963, claims for wrongful discharge in violation of public policy, claims under
the Employment Discrimination Bureau (EDB) — Pennsylvania, the Pennsylvania
Family Leave Act, the Pennsylvania Workers’ Compensation Act, the Pennsylvania
State Wage and Hour Law, the Pennsylvania Law on Equal Pay, the Pennsylvania
Political Activities of Employees Law, the Pennsylvania Lie Detector Testing
Law, the Pennsylvania Tobacco Use Law, the Pennsylvania Genetic Testing Law, the
State of Pennsylvania Labor Relations Act, the Pennsylvania Human Rights Law,
and the Pennsylvania Labor Law, claims for discrimination in violation of the
Pennsylvania Human Relations Act, each as amended, and any other federal, state
or local statutes, regulations, ordinances or common law, or under any policy,
agreement, contract, understanding or promise, written or oral, formal or
informal, between any of the Releasees and Executive and shall further apply,
without limitation, to any and all Claims in connection with, related to or
arising out of Executive’s employment relationship, or the termination of his
employment, with the Company.

 

b.                                      For the purpose of implementing a full
and complete release, Executive understands and agrees that this Agreement is
intended to include all claims, if any, which Executive or his heirs, executors,
devisees, successors and assigns may have and which

 

--------------------------------------------------------------------------------


 

Executive does not now know or suspect to exist in his favor against the
Releasees, from the beginning of time until the time he signs this Agreement,
and this Agreement extinguishes those claims.

 

c.                                       In consideration of the promises of the
Company set forth in the Employment Agreement, Executive hereby releases and
discharges the Releasees from any and all Claims that Executive may have against
the Releasees arising under the Age Discrimination Employment Act of 1967, as
amended, and the applicable rules and regulations promulgated thereunder
(“ADEA”).  Executive acknowledges that he understands that the ADEA is a federal
statute that prohibits discrimination on the basis of age in employment,
benefits and benefit plans.  Executive also understands that, by signing this
Agreement, he is waiving all Claims against any and all of the Releasees.

 

d.                                      Nothing in this Agreement restricts or
prohibits Executive from initiating communications directly with, responding to
any inquiries from, providing testimony before, providing confidential
information to, reporting possible violations of law or regulation to, or from
filing a claim or assisting with an investigation directly with a
self-regulatory authority or a government agency or entity, including the U.S.
Equal Employment Opportunity Commission, the Department of Labor, the National
Labor Relations Board, the Department of Justice, the Securities and Exchange
Commission, the Congress, and any agency Inspector General (collectively, the
“Regulators”), or from making other disclosures that are protected under the
whistleblower provisions of state or federal law or regulation.  However, to the
maximum extent permitted by law, Executive is waiving Executive’s right to
receive any individual monetary relief from the Company or any others covered by
the Release resulting from such claims or conduct, regardless of whether
Executive or another party has filed them, and in the event Executive obtains
such monetary relief the Company will be entitled to an offset for the payments
made pursuant to this Agreement.  This Agreement does not limit Executive’s
right to receive an award from any Regulator that provides awards for providing
information relating to a potential violation of law.

 

e.                                       Except as provided in Section 6(e) or
Section 6(f), as applicable, of the Employment Agreement or in the
Indemnification Agreement, Executive acknowledges and agrees that the Company
has fully satisfied any and all obligations owed to him arising out of his
employment with or termination from the Company, and no further sums or benefits
are owed to him by the Company or by any of the other Releasees at any time.

 

2.                                      Consultation with Attorney; Voluntary
Agreement.  The Company advises Executive to consult with an attorney of his
choosing prior to signing this Agreement.  Executive understands and agrees that
he has the right and has been given the opportunity to review this Agreement
and, specifically, the General Release in Section 1 above, with an attorney. 
Executive also understands and agrees that he is under no obligation to consent
to the General Release set forth in Section 1 above.  Executive acknowledges and
agrees that the payments to be made to Executive pursuant to the Employment
Agreement are sufficient consideration to require him to abide with his
obligations under this Agreement, including but not limited to the General
Release set forth in Section 1.  Executive represents that he has read this
Agreement,

 

--------------------------------------------------------------------------------


 

including the General Release set forth in Section 1, and understands its terms
and that he enters into this Agreement freely, voluntarily, and without
coercion.

 

3.                                      Effective Date; Revocation.  Executive
acknowledges and represents that he has been given [twenty-one (21)][forty-five
(45)] days during which to review and consider the provisions of this Agreement
and, specifically, the General Release set forth in Section 1 above.  Executive
further acknowledges and represents that he has been advised by the Company that
he has the right to revoke this Agreement for a period of seven (7) days after
signing it.  Executive acknowledges and agrees that, if he wishes to revoke this
Agreement, he must do so in a writing, signed by him and received by the Company
no later than 5:00 p.m. Eastern Time on the seventh (7th) day of the revocation
period.  If no such revocation occurs, the General Release and this Agreement
shall become effective on the eighth (8th) day following his execution of this
Agreement and shall be final and binding on Executive.

 

4.                                      Severability.  In the event that any one
or more of the provisions of this Agreement shall be held to be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remainder of
the Agreement shall not in any way be affected or impaired thereby.

 

5.                                      Governing Law.  This Agreement and any
other document or instrument delivered pursuant hereto, and all claims or causes
of action that may be based upon, arise out of or relate to this Agreement will
be governed by, and construed under and in accordance with, the internal laws of
the State of Delaware, without reference to rules relating to conflicts of laws.

 

6.                                      Entire Agreement.  This Agreement, the
Employment Agreement and the other agreements referred to in the Employment
Agreement constitute the entire agreement and understanding of the parties with
respect to the subject matter herein and supersedes all prior agreements,
arrangements and understandings, written or oral, between the parties. 
Executive acknowledges and agrees that he is not relying on any representations
or promises by any representative of the Company concerning the meaning of any
aspect of this Agreement.

 

7.                                      Amendment. This release shall not be
amended, supplemented or otherwise modified in any way except in a writing
signed by Executive and the Company.

 

8.                                      Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
dates set forth below.

 

 

 

 

OPTINOSE US, INC.

 

 

 

 

 

By:

 

   Date:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

   Date:

 

 

 

 

Thomas E. Gibbs

 

--------------------------------------------------------------------------------